NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the replies filed 7/5/2022 and 8/3/2022, in response to the nonfinal office action mailed 5/23/2022.  
Examiner acknowledges receipt of the affidavit filed 8/3/2022.
Claims 64-93 are pending and being allowed on the merits in this office action.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Claims 64-73, 77, 80-82, and 84-93 are entitled to the benefit of the earliest filing date; the filing date of 12/21/2015 for priority application GB1522548.5.
Claims 74-76, 78, 79, and 83 recite claim terms such as PEG moieties, SM(PEG)n that first appeared in the PCT application.  The earliest effective filing date for instant claims 74-76, 78, 79, and 83 is deemed to be the filing date of PCT/GB2016/054028, filed 12/21/2016.

Claim Objections- withdrawn
The objection of claims 64, 71, 73, 74, 76, 78, 80, 81, 85, and 87 is withdrawn in view the amendment filed 8/3/2022.



Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 64-93 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view 
The rejection of claims 64-93 under 35 U.S.C. 112, first paragraph, is withdrawn in view the amendment filed 8/3/2022.
The rejection of claims 64-93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 8/3/2022.
The rejection of claim 72 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 8/3/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 64-74, 76, 84, 85, 88 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton et al. (Bioconjugate Chem. 15: 290-299 (2004)), in view of Walensky et al. (J. Med. Chem. 57:6275-6288 (epub Feb 2014)), is withdrawn in view the amendment filed 8/3/2022.
The rejection of claims 64-74, 76, 80, 82, 84-90, 92 and 93 under 35 U.S.C. 103 as being unpatentable Moulton et al. (Bioconjugate Chem. 15: 290-299 (2004)) and Walensky et al. (J. Med. Chem. 57:6275-6288 (epub Feb 2014)), as applied to claims 64-74, 76, 84, 85, 88 and 89 above, and further in view of Archavala-Gomeza et al. (Human Gene Therapy 18:798-810 (2007)- hereinafter referred to as “Archavala”), is withdrawn in view the amendment filed 8/3/2022.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance molecule comprising i. a biologically active siRNA or antisense oligonucleotide moiety, comprising a phosphorodiamidate morpholino oligonucleotide (PMO) covalently linked via a bi-functional linker moiety (BFL) to, ii. a peptide moiety comprising a stapled peptide (StaP) or a stitched peptide (StiP), wherein the StaP or StiP, is a stabilized peptide which has a conformation comprising at least one alpha helix by olefin cross linking comprising in the StaP an olefin cross link between two unnatural amino acids of the peptide at positions i, i+4, and/or i, i+7 and in the StiP at least two olefin cross links between at least three unnatural amino acids of the peptide at positions i, i+4, and i+11, and the StaP or the StiP can penetrate a cell membrane and has the amino acid sequence comprising SEQ ID NO: 29, 30, 35, 43, 46, 61, 92, 93, 94, 95, 96, 97, 98, 113, 120, 151, 152, 175, 176, 177, 178, 180, 181, 182, 183, or 184, and wherein the molecule can penetrate a cell membrane, and has biological activity of the oligonucleotide moiety is free the prior art.
The closest prior to the instant claims is Moulton et al. (Bioconjugate Chem. 15: 290-299 (2004))- previously cited.
Moulton et al. teach that the sequence specificity, biostability, and low toxicity of PMO (phosphorodiamidate morpholino oligomers; PMO) make them good antisense agents to study gene function.  However, their limited ability to cross cell membranes limits their use (abstract).  Phosphorodiamidate morpholino oligomers (PMO) are antisense molecules that inhibit gene expression by preventing translation or interfering with pre-mRNA splicing (p. 291).  To bind to an RNA target, PMO must access the cytoplasm and/or nucleus.  Id. Peptide-based delivery systems offer an attractive alternative to current delivery methods, being much simpler and relevant to in vivo applications.  naturally occurring proteins, such as Drosophila antennapedia (Ant) and HIV-1 Tat, easily transport macromolecules into cells. The motifs within the transport proteins responsible for membrane “penetration” have been identified and characterized as cationic in nature. The cationic transport peptides are especially useful for delivering uncharged antisense oligomers due to lack of the problematic electrostatic interactions which may occur with anionic antisense oligomers. The electrostatic interactions between cationic peptides and anionic oligomers mask the positive charges of the peptide that are important for its delivery ability, subsequently decreasing the delivery efficacy of the peptide. Tat or Ant peptides have been used to deliver uncharged peptide nucleic acids (PNA).  Id.  PTD4 is an analogue of pTat peptide and was designed to have more α helical structure than pTat to improve cellular uptake (p. 291).  Moulton et al. teach peptide-PMO conjugates in which the PMO was either directly covalently linked to the peptide or covalently linked via a bifunctional linker (Table 1; pp. 291-292).  Bifunctional linkers included GMBS, EMCS, SBAP, and SMCC (Fig. 2, Table 2-3). 
Although Moulton et al. teach peptide-PMO conjugates in which the PMO was covalently linked via a bifunctional cross-linker to the peptide for targeted delivery/cellular uptake of the PMO across the cell membrane, the reference does not expressly teach the recited peptide SEQ ID NOs or that the peptide was stapled via an olefin cross link.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 64-93 are allowed as set forth in the amendment filed 8/3/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654